In a support proceeding (which had been commenced in the Family Court, Kings County), the husband appeals from an order of the Family Court, Richmond County, dated December 13, 1976, which, inter alia, granted the petitioner-respondent wife a counsel fee in the sum of $1,000, plus expenses, for her defense of an appeal to this court, which was decided on November 20, 1976 (Matter of Hughes v Hughes, 54 AD2d 983). Order affirmed, with $50 costs and disbursements. In our opinion the award of the counsel fee, plus expenses, represented a proper exercise of discretion. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.